DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Claims
Applicant's claim set filed 4/8/2019 is under consideration. Claims 1-12 are pending and being considered on their merits. 
	Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-12 are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Delaney et al (2005, Blood, 106(8): 2693-2699; of record in IDS filed 4/19/2019) in view of Croop et at (2000, Bone Marrow Transplantation, 26: 1271-1279; of record in IDS filed 4/19/2019), Symonds et al (U.S. PGPUB 2005/0063958; reference A) and Peled et al (2008, U.S. Patent 7,344,881; reference B). 
Regarding claims 1 and 3-6, Delaney teaches a method of preparing CD34+ cells for therapeutic purposes comprising: selecting multiple umbilical cord blood samples without HLA typing, pooling the samples, enriching the number of CD34+ cells, culturing (expanding) the cells in the presences of Delta1ext-IgG , CH-296, 300 ng/mL human stem cell factor (SCF), 300 ng/mL human Flt-3 ligand, 100 ng/mL, IL-6, 100 ng/mL thrombopoietin (TPO), and 10 ng/mL IL-3 for more than 10 days in a serum free culture medium (see pages 2694-2695). Regarding claims 7 and 9, Delaney teaches cell counts up to 100 million CD34+ cells (see abstract and 
Delay does not teach T cell depletion (claims 1 and 2), or culturing with 50 ng/mL of SCT, Flt-3, IL-6 and TPO (claim 1). Delay does not teach cryopreserving the cells with a cryoprotective agent (claims 1 and 8) or at least 250 million cells (claim 10).
Regarding claims 1-2, Croop teaches a method of isolating CD34+ cells to be used in transplantation using the Isolex 300i cell separator to deplete of T cells (CD3+ cells) (see page 1277). Regarding claims 7, 9 and 10, Croop teaches the mean number of CD34+ cells isolated for transplantation was             
                1.9
                *
                
                    
                        10
                    
                    
                        8
                    
                
            
         and that some had as many as             
                3.8
                *
                
                    
                        10
                    
                    
                        8
                    
                
            
         CD34+ cells (see abstract and Table 3).
Regarding claims 1 and 8, Symonds teaches that CD34+ cells can be combined with a cryoprotective agent, cryopreserved, and thawed for later use (see paragraphs [0253]-[0262]).
Regarding claim 1, Peled is directed to a method of culture expanding stem cells, particularly hematopoietic stem cells (see col. 14 lines 25-40). Regarding claim 1, Peled teaches that suitable media for culturing said cells comprises 50 ng/mL of SCT, Flt-3, IL-6 and TPO (see Example 4). 
A person of ordinary skill in the art would have had a reasonable expectation of success in depleting T cells from Delaney’s CD34+ cells because Croop provides methods for obtaining a large dose of T cell depleted CD34+ cells. The skilled artisan would have been motivated to deplete T cells from Delaney’s CD34+ cells because Delaney teaches method involving isolated CD34+ cells, and this would help to further purify the cells in Delaney’s method.
It would have been obvious to combine Delaney and Symonds to cryopreserve Delaney’s CD34+ cells with a cryoprotective agent, and thaw them when needed. A person of ordinary skill in the art would have had a reasonable expectation of success in cryopreserving Delaney’s CD34+ cells with a cryoprotective agent, and thawing them when needed because Symonds teaches that CD34+ cells can be combined with a cryoprotective agent, stored frozen, 
It would have been obvious to combine Delaney and Peled to use 50 ng/mL of SCT, Flt-3, IL-6 and TPO in Delaney’s CD34+ cell culture medium. A person of ordinary skill in the art would have had a reasonable expectation of success in using 50 ng/mL of SCT, Flt-3, IL-6 and TPO in Delaney’s CD34+ cell culture medium because Peled establishes that these levels of factors are sufficient for culturing hematopoietic cells and Delaney CD34+ cells are hematopoietic cells. The skilled artisan would have been motivated to use 50 ng/mL of SCT, Flt-3, IL-6 and TPO in Delaney’s CD34+ cell culture medium because Delaney teaches that these factors should be included, while Peled establishes that they can be included at lower levels than Delaney exemplifies. 
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made.
Conclusion
No claims are free of the art. No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephanie McNeil whose telephone number is (571)270-5250.  The examiner can normally be reached on Monday - Friday 9:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 5712720614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/STEPHANIE A MCNEIL/            Examiner, Art Unit 1653